Case 6:18-cv-00906-MJJ-PJH Document 20 Filed 11/05/19 Page 1 of 1 PageID #: 75




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

DEBBIE H HANKS                             CIVIL ACTION NO. 6:18-CV-00906

VERSUS                                     JUDGE JUNEAU

STUDENT TRANSPORTATION SPECIALIST MAGISTRATE JUDGE HANNA
LLC


                               ORDER OF DISMISSAL

      The Court having been advised by counsel for the parties that the above
action has been settled,

       IT IS ORDERED that this action is hereby DISMISSED, without prejudice to the
right, upon good cause shown within sixty (60) days of the signing of this Order, to
reopen the action if settlement is not consummated. The Clerk is now requested
to close this case.

       IT IS FURTHER ORDERED that within sixty (60) days of the signing of this
Order, the parties shall file a Rule 41(a)(1)(A)(ii) stipulation of dismissal signed by
all parties who have appeared in this action. Any motion that may be pending in
this case is hereby DENIED AS MOOT.

     The Court retains jurisdiction over the settlement of this action under
Kokkonen v. Guardian Life, 511 U.S. 375, 114 S.Ct. 1673 (1994).

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 5th day of
November, 2019.

                                              ______________________________
                                              MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE
